                                           Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 1 of 16




                                   1
                                   2
                                   3                            UNITED STATES DISTRICT COURT
                                   4                         NORTHERN DISTRICT OF CALIFORNIA
                                   5                                      SAN JOSE DIVISION
                                   6
                                   7       ULYSSES ALEXANDER RIOS,                       Case No. 15-1357-BLF (PR)
                                   8                   Petitioner,
                                                                                         ORDER DENYING PETITION FOR
                                   9             v.                                      WRIT OF HABEAS CORPUS;
                                                                                         DENYING CERTIFICATE OF
                                  10       RON GODWIN, Acting Warden,1                   APPEALABILITY; INSTRUCTIONS
                                                                                         TO CLERK
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a pro se petition for a writ of habeas corpus under 28 U.S.C.
                                  14   § 2254 challenging his 2013 criminal judgment. The Second Amended Petition, filed on
                                  15   July 19, 2017, is the operative petition. Dkt. No. 34 (“Petition”). Respondent filed an
                                  16   answer on the merits. Dkt. No. 44 (“Answer”). Petitioner filed a traverse. Dkt. No. 55
                                  17   (“Traverse”). For the reasons set forth below, the petition is DENIED.
                                  18                                       I. BACKGROUND
                                  19          Petitioner pleaded no contest to forcible rape (count one), simple kidnapping (count
                                  20   three), and assault with intent to commit rape (count five), on August 14, 2013. Ans., Ex.
                                  21   1, Dkt. 44-3 at 142-43;2 see also Cal. Penal Code §§ 261(a)(2), 207(a), 220. Petitioner was
                                  22   sentenced to six years for count one, five years for count three, and four years for count
                                  23   five, for a total of 15 years. Id. Appellate counsel filed a brief indicating that there were
                                  24
                                  25   1
                                         Scott Frauenheim, the previous warden of Pleasant Valley State Prison, where Petitioner
                                  26   is incarcerated, was originally named as the respondent in this action. Pursuant to Rule
                                       25(d) of the Federal Rules of Civil Procedure, Ron Godwin, the current acting warden of
                                  27   Pleasant Valley State Prison, is hereby SUBSTITUTED as respondent in place of
                                       Petitioner’s prior custodian.
                                       2
                                  28     Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                           Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 2 of 16




                                   1   no issues to be raised on appeal. Ans, Ex. 4, Dkt. 44-7 at 10. On July 17, 2014, the
                                   2   California Court of Appeal (“state appellate court”) affirmed the judgment. See Ans., Ex.
                                   3   5, Dkt. 44-7 at 16, see also People v. Rios, No. H040478, 2014 WL 3529988 (Cal. Ct.
                                   4   App. July 17, 2014). Petitioner filed his first petition for writ of habeas corpus (S221004)
                                   5   to the California Supreme Court on September 4, 2014. Ans., Ex. 6, Dkt. 44-7 at 23. The
                                   6   California Supreme Court summarily denied the petition on November 12, 2014. Ans., Ex.
                                   7   7, Dkt. 44-7 at 35. Petitioner filed his second petition for writ of habeas corpus (S229844)
                                   8   to the California Supreme Court on October 8, 2015, which was summarily denied on
                                   9   January 20, 2016. Ans., Exs. 8-9, Dkt. 44-7 at 37, 54. Petitioner filed his third petition for
                                  10   writ of habeas corpus (S233348) to the California Supreme Court on March 28, 2016,
                                  11   which was summarily denied on May 25, 2016. Ans., Exs. 10, 12, Dkt. 44-7 at 56, 135.
                                  12   Petitioner filed his fourth petition for writ of habeas corpus (S238056) on October 28,
Northern District of California
 United States District Court




                                  13   2016, which was summarily denied on December 21, 2016. Ans., Exs. 12-13, Dkt. 44-7 at
                                  14   94, 138. On July 19, 2017, Petitioner filed the instant second amended habeas petition.3
                                  15
                                       3
                                  16     Petitioner first filed his original petition in this case in April 2015. Dkt. 5. In July 2015,
                                       United States Magistrate Judge Paul Grewal ordered petitioner to show cause why the
                                  17   petition should not be denied for failure to exhaust state court remedies via state habeas.
                                       Dkt. 7. Petitioner filed a motion to stay the case in September 2015, informing the Court
                                  18   that he had filed a petition in the California Supreme Court in August 2014 raising
                                       ineffective assistance claims. Dkt. 8. In September 2015, Magistrate Judge Grewal
                                  19   ordered Respondent to show cause why the petition should not be granted. Dkt. 9. The
                                       case was subsequently reassigned, after which Respondent requested and received an
                                  20   extension of time to file an answer. Dkt. 13, 14. In January 2016, Respondent filed a
                                       motion to dismiss the petition, based in part on Petitioner’s alleged failure to exhaust his
                                  21   claim of appellate ineffective assistance. Dkt. 15. Petitioner filed an opposition, and in
                                       April 2016 requested a stay in order to exhaust that claim. Dkt. 18. This Court denied the
                                  22   motion to dismiss and granted the motion for stay and abeyance in August 2016, ordering
                                       Petitioner to file an amended petition excluding unexhausted claims within 30 days, to be
                                  23   reattached after conclusion of state exhaustion. Dkt. 21. Petitioner filed the amended
                                       petition in January 2017 after several extensions of time. Dkt. 28. This Court stayed the
                                  24   case in April 2017 and instructed Petitioner to file a motion to reopen the case and a
                                       second amended petition after receiving a decision from the California Supreme Court on
                                  25   his appellate ineffective assistance claims. Dkt. 29. Petitioner notified the Court in May
                                       2017 that his claims had been exhausted since December 2016, but he had mis-labeled
                                  26   some of his prior filings to the Court, obfuscating that fact. Dkt. 30. The Court ordered
                                       Petitioner to file his second amended petition. Dkt. 31. Petitioner did so in July 2017, and
                                  27   re-filed it in September 2018. Dkt. 34, 35. Petitioner submitted a letter to the Court in
                                       March 2020 asking the status of the case. Dkt. 40. The Court reopened the case, lifted the
                                  28   stay, and ordered Respondent to show cause in March 2020. Dkt. 39. Respondent filed an
                                       answer in June 2020. Dkt. 44. Petitioner sought extensions of time as well as a stay
                                                                                          2
                                          Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 3 of 16




                                   1                                    II. STATEMENT OF FACTS
                                   2          The following background facts are from the opinion of the state appellate court on

                                   3   direct appeal:

                                   4                    Late one evening in August 2012, victim 1, a 59–year–old
                                                        woman, was walking home because she missed the last bus. A
                                   5                    man, who she identified at the preliminary hearing as Rios,
                                                        approached her and offered her a ride home. She accepted. Rios
                                   6                    drove victim 1 in the wrong direction and ignored her pleas to
                                                        pull over and let her out. Eventually, Rios stopped outside a
                                   7                    house and told victim 1, “I’m just going to have quick sex with
                                                        you and then I’ll take you home.” Victim 1 ran away. Rios
                                   8                    followed her in his vehicle until she flagged down another car.
                                                        Victim 1 acknowledged that Rios never displayed any weapons
                                   9                    or touched her during the incident. She did not report the
                                                        incident to police, believing no crime had been committed.
                                  10
                                                        Two months later, on October 4, 2012, Rios approached victim
                                  11                    1 again while she was waiting at a bus stop. Recognizing Rios,
                                                        victim 1 walked towards a nearby Burger King. On her way, she
                                  12                    saw the vehicle from the August incident parked near the Burger
Northern District of California
 United States District Court




                                                        King and took a picture of its license plate with her cell phone.
                                  13                    Rios, who had followed her, grabbed her arm and tried to take
                                                        her phone. Following a brief struggle, victim 1 got away and ran
                                  14                    to the Burger King where a customer called the police. The
                                                        probation report’s summary of the police report is consistent
                                  15                    with victim 1’s testimony at the preliminary hearing.4
                                  16                    On October 11, 2012, victim 2, a 20–year–old woman, was
                                                        waiting at a bus stop when a man she did not know pulled up in
                                  17                    his car and started a conversation with her. At the preliminary
                                                        hearing, victim 2 identified the man as Rios. Victim 2 got into
                                  18                    Rios’s vehicle and the two went to a couple of stores together
                                                        and took shots of vodka in the car. Rios then drove victim 2 to a
                                  19                    place she was not familiar with and stopped the car at the side of
                                                        the road near a lake. The two kissed for a while. Rios touched
                                  20                    victim 2’s breast and she pushed his hand away and said she
                                                        wanted to go home. Rios did not take her home, instead
                                  21                    persisting in his advances. At some point, victim 2 took a pocket
                                                        knife out of her purse and threatened Rios with it. Rios took the
                                  22                    knife away and drove victim 2 to a second location. By this
                                                        point, victim 2 was “very intoxicated” and she remembered few
                                  23                    details at the preliminary hearing. Eventually, the two ended up
                                                        in the backseat of the vehicle where victim 2 said Rios raped her.
                                  24                    After unsuccessfully trying to push Rios off her, victim 2 told
                                                        him to “get it over with.” Victim 2 then accompanied Rios to his
                                  25                    friend’s house. After a few hours, he took her home. She told
                                                        her father what had happened and he called the police. The
                                  26
                                  27
                                       because of COVID-19 and ultimately filed a traverse in June 2021. Dkt. 55.
                                       4
                                  28     Respondent omitted the probation report from its exhibits to the Answer. See Not. of
                                       Electronic Lodging of Exhibits, Dkt. 44-2.
                                                                                    3
                                           Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 4 of 16



                                                    probation report’s summary of the police report is consistent
                                   1                with victim 2’s preliminary hearing testimony.
                                   2                ...
                                   3                The Santa Clara County District Attorney filed an information
                                                    on July 11, 2013, charging Rios with forcible rape (§ 261, subd.
                                   4                (a)(2), count 1), kidnapping with the intent to commit rape (§
                                                    209, subd. (b)(1), count 2), simple kidnapping (§ 207, subd. (a),
                                   5                count 3), and attempted robbery (§§ 664, 211, 212.5, subd. (c),
                                                    count 4). On August 14, 2013, the prosecutor amended the
                                   6                information to add a fifth count, assault with intent to commit
                                                    rape (§ 220). That same day, Rios pleaded no contest to counts
                                   7                1, 3, and 5—forcible rape, simple kidnapping, and assault with
                                                    intent to commit rape.
                                   8
                                                    Prior to sentencing, Rios moved to withdraw his plea and for
                                   9                substitution of his appointed counsel, Phong Do, under
                                                    Marsden.5 In that motion, Rios stated that Mr. Do had
                                  10                “wrongfully encouraged” and “pushed” him into accepting the
                                                    plea agreement. Rios also pointed to inconsistencies between
                                  11                victim 1’s statements to police and her preliminary hearing
                                                    testimony. In particular, Rios claimed that one police report
                                  12                indicated that victim 1 reported having been raped by Rios,
Northern District of California
 United States District Court




                                                    while a second police report, and victim 1’s testimony, indicated
                                  13                that he had not assaulted or threatened her.
                                  14                On November 22, 2013, the trial court held a hearing in closed
                                                    court on the Marsden motion. At the hearing, Rios added that
                                  15                attorney Do had failed to provide him with the full police reports
                                                    and preliminary hearing transcript, despite his request. Mr. Do
                                  16                responded that, in plea negotiations prior to the preliminary
                                                    hearing, the district attorney proposed a sentence of at least 30
                                  17                years. After the preliminary hearing, the district attorney offered
                                                    15 years eight months. Mr. Do stated that he had discussed the
                                  18                offer with Rios during two in-person meetings, he had countered
                                                    the district attorney’s offer with a deal for 12 years at Rios’s
                                  19                request, and Rios had agreed to a deal for 15 years. Mr. Do noted
                                                    that Rios was charged with two counts that each carried a
                                  20                potential life sentence. As to the claimed inconsistencies in
                                                    victim 1’s statements, Mr. Do explained that no police report
                                  21                indicated that victim 1 ever claimed Rios raped her. Mr. Do
                                                    stated that he and Rios “discussed all of the possible areas that
                                  22                we could bring up inconsistencies” to attack the People’s case.
                                                    He further indicated that, “because of how some of the evidence
                                  23                came out at the preliminary hearing, the offer from the district
                                                    attorney dropped dramatically” from over 30 years to 15 years.
                                  24                Finally, Mr. Do stated that a note in his file indicated that a prior
                                                    attorney had sent a redacted police report to Rios. The court
                                  25                denied the Marsden motion.
                                  26
                                  27   5
                                        People v. Marsden, 2 Cal. 3d 118, 125 (1970) addressed a trial court judge’s obligation to
                                  28   hear a defendant’s bases for claiming inadequate representation or ineffective assistance of
                                       counsel.
                                                                                   4
                                            Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 5 of 16




                                   1   People v. Rios, No. H040478, 2014 WL 3529988, at *1-2 (Cal. Ct. App. July 17, 2014).
                                   2   The court did not explicitly address Petitioner’s motion to withdraw his plea, but
                                   3   proceeded to sentence Petitioner to the agreed-upon 15 years. Ans., Ex. 2, Dkt. 44-5 at 4-
                                   4   10.
                                   5                                        III. DISCUSSION
                                   6   A.      Legal Standard
                                   7           Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
                                   8   a federal court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                   9   custody pursuant to the judgment of a State court only on the ground that he is in custody
                                  10   in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  11   § 2254(a). The petition may not be granted with respect to any claim adjudicated on the
                                  12   merits in state court unless the state court’s adjudication of the claim: “(1) resulted in a
Northern District of California
 United States District Court




                                  13   decision that was contrary to, or involved an unreasonable application of, clearly
                                  14   established Federal law, as determined by the Supreme Court of the United States; or (2)
                                  15   resulted in a decision that was based on an unreasonable determination of the facts in light
                                  16   of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
                                  17           “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state
                                  18   court arrives at a conclusion opposite to that reached by [the United States Supreme] Court
                                  19   on a question of law or if the state court decides a case differently than [the] Court has on a
                                  20   set of materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412–
                                  21   13 (2000). “Under the ‘unreasonable application’ clause, a federal habeas court may grant
                                  22   the writ if the state court identifies the correct governing legal principle from [the] Court’s
                                  23   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at
                                  24   413. “[A] federal habeas court may not issue the writ simply because that court concludes
                                  25   in its independent judgment that the relevant state-court decision applied clearly
                                  26   established federal law erroneously or incorrectly. Rather, that application must also be
                                  27   unreasonable.” Id. at 411. A federal habeas court making the “unreasonable application”
                                  28   inquiry should ask whether the state court’s application of clearly established federal law
                                                                                      5
                                            Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 6 of 16




                                   1   was “objectively unreasonable.” Id. at 409.
                                   2           The state court decision to which Section 2254(d) applies is the “last reasoned
                                   3   decision” of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803–04 (1991).6 In
                                   4   reviewing each claim, the court must examine the last reasoned state court decision that
                                   5   addressed the claim. Cannedy v. Adams, 706 F.3d 1148, 1158 (9th Cir. 2013), amended,
                                   6   733 F.3d 794 (9th Cir. 2013).
                                   7   B.      Claims and Analyses
                                   8           Petitioner raises the following two claims in this federal habeas petition:
                                   9           (1)    ineffective assistance of trial counsel; and
                                  10           (2)    ineffective assistance of appellate counsel in failing to raise any issues on
                                  11   appeal. Pet. at 1.
                                  12           1.     Ineffective Assistance of Trial Counsel
Northern District of California
 United States District Court




                                  13           Petitioner claims ineffective assistance of counsel (“IAC”) based on the following
                                  14   bases: trial counsel’s (1) coercing him to take a guilty plea; (2) failing to provide the
                                  15   discovery to him; (3) exaggerating his exposure at trial; (4) advising him to take a guilty
                                  16   plea based on inadequate investigation into the discrepancies between the police report and
                                  17   preliminary hearing testimony; (5) advising him to take a guilty plea based on inadequate
                                  18   investigation into exculpatory witnesses; (6) operating with a conflict of interest; and (7)
                                  19   failing to represent him at the Marsden/plea withdrawal motion hearing.7 Petitioner stated
                                  20   these IAC claims differently in various petitions to the state courts and this Court, but all
                                  21   were raised to both in some form.8
                                  22
                                       6
                                  23     Although Ylst was a procedural default case, the “look through” rule announced there has
                                       been extended beyond the context of procedural default. Barker v. Fleming, 423 F.3d
                                  24   1085, 1091 n.3 (9th Cir. 2005).
                                       7
                                         He also asked this Court to stay the case in order for him to exhaust a “subclaim”
                                  25   regarding counsel’s ineffective assistance in failing to seek severance, which this Court
                                       denied as an independent pre-plea constitutional claim. See Dkt. 57.
                                       8
                                  26      Basis (1)—see, e.g., Pet., Dkt. 34 at 1 (this Court); Ans., Ex. 8, Dkt. 44-7 at 44 (habeas
                                          petition S229844 to the California Supreme Court).
                                  27      Basis (2)—see, e.g., Trav., Dkt. 55 at 16 (this Court); Rios, 2014 WL 3529988 at *2
                                          (state appellate court).
                                  28      Basis (3)—see, e.g., Trav., Dkt. 55 at 11-12 (this Court); Ans., Ex. 8, Dkt. 44-7 at 44
                                          (habeas petition S229844 to the California Supreme Court) (threatening defendant with
                                                                                      6
                                          Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 7 of 16




                                   1          Petitioner asserts that trial counsel Phong Do
                                   2                 wrongfuly encouraged petitioner to plea guilty, and coerced
                                                     Rios to take a plea he would have otherwise not taken, had trial
                                   3                 attorney Mr. Do prepared a proper defense. Trial attorney Mr.
                                                     Do did not act efficiently as guaranteed by 6th and 14th
                                   4                 Amendments of the U.S. constitution. Furthermore, trial counsel
                                                     Mr. Do abandoned Rios during the course of court proceedings
                                   5                 of his case specificly in regards to petitioners “Marsden motion
                                                     hearing itself. It is evident that trial counsel was “laboring under
                                   6                 an actual conflict” a conflict of interest between attorney and
                                                     petitioner Rios [sic].
                                   7
                                   8   Pet. at 5. He further argues, in the context of his appellate assistance claim, that trial
                                   9   counsel’s “interest” at the Marsden/plea withdrawal hearing “was to protect his career as
                                  10   an attorney because . . . admitting that there was a conflict between himself and Petitioner .
                                  11   . . would put him at great risk of a lawsuit of malpractice, and instead Mr. Do took the
                                  12   course of degrading his client, and making him look like a liar before the court or judge.”
Northern District of California
 United States District Court




                                  13   Id. at 11.
                                  14          In his traverse, Petitioner adds that he was
                                  15                 faced with either going to trial with an attorney who was ill
                                                     prepaired and had absolutely no interest in putting forth a case
                                  16                 that would prove petitioners innocence and the verbal coercive
                                                     pressure that attorney conveyed to his client Rios by telling him
                                  17                 to take a deal – take a deal, there is a fine line between an advise
                                                     and telling someone to do something. Attorney Do breached that
                                  18                 line by constantly telling Petitioner to take the Deal! Saying to
                                                     his client theres not much more you can do your in a no win
                                  19                 predicament [sic].
                                  20   Trav., Dkt. 55 at 11-12. He also states: “Attorney Do failed to locate and interview
                                  21   percipient witness(s) for his client.” Id. at 13. Petitioner
                                  22                 asserts the outcome would have been not guilty and or lesser
                                  23
                                  24      exaggerated sentence outcomes if petitioner goes to trial).
                                          Basis (4)—see, e.g., Pet., Dkt. 34 at 32-34 (this Court); Rios, 2014 WL 3529988 at *2
                                  25      (state appellate court).
                                          Basis (5)—see, e.g., Pet., Dkt. 34 at 14; Trav., Dkt. 55 at 13 (this Court); Ans., Ex. 8,
                                  26      Dkt. 44-7 at 44 (habeas petition S229844 to the California Supreme Court).
                                          Basis (6)—see, e.g., Dkt. 34 at 5, 35 (this Court); Ans., Ex. 8, Dkt. 44-7 at 44 (habeas
                                  27      petition S229844 to the California Supreme Court).
                                          Basis (7)—see, e.g., Pet., Dkt. 34 at 5 (this Court); Ans., Ex. 8, Dkt. 44-7 at 44 (habeas
                                  28      petition S229844 to the California Supreme Court).

                                                                                      7
                                           Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 8 of 16



                                                       charge had attorney . . . located key witness(s) who could testify
                                   1                   in petitioners favor petitioner provided name(s) and address of
                                                       witness who’s house where petitioner and “v2 Jessica” spent
                                   2                   several hours at his house and Jessica (v2) states everyone left
                                                       and she stayed in the garage by herself for an hour or more. This
                                   3                   undermines her credibility as to alleged crime of “kidnapping”
                                                       petitioner holds any time they were together was upon Jessicas
                                   4                   own free will. Witness(s) could also testify as to Jessica (v2)’s
                                                       physical state and psycological state as being completely
                                   5                   normal, when petitioner says psychological state he is reffering
                                                       to Jessica’s behavior as being normal and that she did not display
                                   6                   at anytime whatsoever any conduct that would indicate she had
                                                       been “raped” as she alleges.” Petitioner holds that any intamite
                                   7                   conduct that may have tooken place between the two was
                                                       consentual [sic].
                                   8
                                   9   Id. at 14-15.
                                  10          The state appellate court addressed Petitioner’s trial counsel IAC claim, focusing on
                                  11   the fourth basis as enumerated above:
                                  12                   We understand Rios’s brief to be an attack on the validity of his
Northern District of California
 United States District Court




                                                       plea on grounds of ineffective assistance of counsel . . . Rios’s
                                  13                   claim of ineffective assistance of counsel rests on the theory that
                                                       significant discrepancies in the victims’ statements undermined
                                  14                   the People’s case against him, such that Mr. Do provided
                                                       deficient representation by encouraging Rios to accept a plea
                                  15                   deal rather than go to trial. As noted, we perceive no significant
                                                       discrepancies between the preliminary hearing testimony and
                                  16                   the probation department’s summaries of the police reports. The
                                                       police reports themselves are not in the record. Thus, on the
                                  17                   current record, Rios has failed to carry his burden to demonstrate
                                                       that counsel’s performance was deficient. To the extent Rios’s
                                  18                   claim of ineffective assistance of counsel is based on matters
                                                       outside the record (i.e., the full police reports), it is more
                                  19                   appropriately raised by writ of habeas corpus.
                                  20   Rios, 2014 WL 3529988, at *2. The state appellate court also concluded that the trial court
                                  21   had not abused its discretion in denying Petitioner’s Marsden motion because it was
                                  22   entitled to believe trial counsel’s testimony that he and Petitioner discussed any
                                  23   inconsistencies in the record.9 Id. at *3.
                                  24
                                  25   9
                                         The state appellate court also noted that “it is not clear from the record whether Rios
                                  26   obtained a certificate of probable cause. If he did not, his challenge to the validity of his
                                       plea is not reviewable.” Rios, 2014 WL 3529988 at *2. Because the state appellate court
                                  27   reached the merits rather than deciding and relying on procedural default, this Court will
                                       not address the matter. See, e.g., Towery v. Schriro, 641 F.3d 300, 312 (9th Cir. 2010)
                                  28   (“when state courts overlook a procedural default and decide the merits of a federal claim,
                                       federal review is not precluded.”).
                                                                                       8
                                          Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 9 of 16




                                   1          A defendant seeking to challenge the validity of his guilty plea on the ground of
                                   2   ineffective assistance of counsel must satisfy the two-part standard of Strickland v.
                                   3   Washington, 466 U.S. 668, 687 (1984), by showing “that (1) his ‘counsel’s representation
                                   4   fell below an objective standard of reasonableness,’ and (2) ‘there is a reasonable
                                   5   probability that, but for [his] counsel’s errors, he would not have pleaded guilty and would
                                   6   have insisted on going to trial.’” Womack v. Del Papa, 497 F.3d 998, 1002 (9th Cir. 2007)
                                   7   (quoting Hill v. Lockhart, 474 U.S. 52, 57-59 (1985)). Only constitutional issues related to
                                   8   trial counsel’s advice regarding the plea can be considered on habeas; independent pre-plea
                                   9   constitutional claims cannot. “[W]hile claims of prior constitutional deprivation may play
                                  10   a part in evaluating the advice rendered by counsel, they are not themselves independent
                                  11   grounds for federal collateral relief.” Tollett v. Henderson, 411 U.S. 258, 267 (1973).
                                  12          First, Petitioner states he was subjected to verbal coercion but has identified no facts
Northern District of California
 United States District Court




                                  13   demonstrating the type of coercion or threats that rise to the level of a due process
                                  14   violation, constituting “actual or threatened physical harm or by mental coercion
                                  15   overbearing the will of the defendant.” Brady v. United States, 397 U.S. 742, 750 (1970).
                                  16   The “fine line” that Petitioner acknowledges between advice and pushiness demonstrates
                                  17   that counsel’s conduct was not objectively unreasonable. The state appellate court
                                  18   recognized this in finding no error in the trial court’s denial of Petitioner’s Marsden
                                  19   motion for new counsel based on his allegations that Do “‘wrongfully encouraged’ and
                                  20   ‘pushed’ him into accepting the plea agreement.” Rios, 2014 WL 3529988, at *2.
                                  21   Petitioner does not allege that a state agent threatened him with bodily harm or the
                                  22   manufacture of false evidence to increase his charges, see Waley v. Johnston, 316 U.S.
                                  23   101, 102 (1942); nor criminal sanctions against family members, see Sanchez v. United
                                  24   States, 50 F.3d 1448, 1455 (9th Cir. 1995); nor that trial counsel threatened to withdraw
                                  25   from the case if he did not plead guilty, see Iaea v. Sunn, 800 F.2d 861, 866 (9th Cir.
                                  26   1986), nor that a third party threatened to withdraw bail if he did not plead guilty, see id. at
                                  27   866-67; nor that he had inadequate time to consider the plea, see Doe v. Woodford, 508
                                  28   F.3d 563, 570 (9th Cir. 2007).
                                                                                      9
                                         Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 10 of 16




                                   1          Further, during the plea colloquy, Petitioner informed the trial court that he agreed
                                   2   with the resolution, had had sufficient time to speak with his attorney about the nature of
                                   3   the charges and possible defenses, and was pleading freely and voluntarily, and that no one
                                   4   was forcing him to enter the plea. Answer, Ex. 2, Dkt. 44-4 at 5. See Doe, 508 F.3d at 571
                                   5   (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)) (plea colloquy is a “formidable
                                   6   barrier in any subsequent collateral proceedings”). The state court reasonably determined
                                   7   that Petitioner was not coerced, and habeas relief is not available.
                                   8          Second, Petitioner cannot prevail on an IAC claim based on trial counsel’s alleged
                                   9   failure to provide him with the discovery in his case. Trial counsel stated at the Marsden
                                  10   hearing:
                                                      Mr. Rios has indicated that he has failed to receive discovery.
                                  11                  According to the notes in my file on 10-24-2012, this case was
                                                      handled by Malorie Street prior to it being assigned vertically,
                                  12                  and she requested that a redacted report be copied and sent to
Northern District of California
 United States District Court




                                                      him. And there is also a note from the paralegal who did the
                                  13                  work acknowledging that that was done.
                                  14   Ans., Ex. 3, Dkt. 44-6 at 10. He also stated that he visited Petitioner numerous times, and
                                  15   “on every occasion” that he did so, they reviewed the reports together. Id. at 13. The state
                                  16   appellate court reasonably concluded that the trial court reasonably denied the Marsden
                                  17   motion by crediting trial counsel’s testimony. Nothing in the record other than Petitioner’s
                                  18   generalized claim suggests that he did not receive discovery. Habeas relief is therefore not
                                  19   available for any claim that failure to receive discovery rendered Petitioner’s plea
                                  20   involuntary.
                                  21          Third, Petitioner cannot prevail on a claim that trial counsel misrepresented his
                                  22   potential exposure at trial. In order to establish ineffective assistance from counsel’s
                                  23   inaccurate prediction regarding the likely sentence following a guilty plea, petitioner must
                                  24   establish a “‘gross mischaracterization of the likely outcome’ of a plea bargain ‘combined
                                  25   with . . . erroneous advice on the probable effects of going to trial.’” Sophanthavong v.
                                  26   Palmateer, 378 F.3d 859, 868 (9th Cir. 2004) (omission in original) (citing U.S. v. Keller,
                                  27   902 F.2d 1391, 1394 (9th Cir. 1990)). Trial counsel informed Petitioner that he was facing
                                  28   two possible life counts, for count 2 (kidnapping with intent to commit rape, California
                                                                                     10
                                            Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 11 of 16




                                   1   Penal Code § 209) and count 4 (attempted second degree robbery, California Penal Code
                                   2   §§ 664, 212.5). Ans., Ex. 3, Dkt. 44-6 at 9, 12. While it is unclear how count 4 was
                                   3   charged in such a way that Petitioner could have been exposed to an indeterminate life
                                   4   sentence for it, count 2 certainly provided such exposure. Petitioner has not identified any
                                   5   specific way in which counsel’s advice or prediction was erroneous; he focuses instead on
                                   6   his innocence. But it is the charges, not guilt or innocence of them, that determine
                                   7   exposure as a measure of risk. Petitioner’s belief that he could have proven his innocence
                                   8   at trial does not render his counsel’s advice regarding his potential exposure inaccurate or
                                   9   ineffective. Further, even if trial counsel provided erroneous advice about Petitioner’s
                                  10   exposure at trial, Petitioner cannot show prejudice. “[S]ubstantial evidence” existed
                                  11   against him in the form of the two credible victims who testified at the preliminary hearing
                                  12   that Petitioner committed or attempted to commit sexual assault and other crimes against
Northern District of California
 United States District Court




                                  13   them; he likely would have pleaded guilty even with different advice. Sophanthavong, 378
                                  14   F.3d at 871.
                                  15           Fourth, the state appellate court’s treatment of Petitioner’s claim based on the
                                  16   alleged discrepancies between the police report and the preliminary hearing testimony was
                                  17   not unreasonable. Petitioner has not put the actual police reports in the record during his
                                  18   state habeas proceedings or during this proceeding.10 He has referred only to testimony
                                  19   about the records at the Marsden hearing. Nor are the probation report summaries of the
                                  20   police report in the record before this Court. It does appear that there is a discrepancy
                                  21   between the police report and the testimony. Trial counsel stated at the Marsden hearing:
                                  22                  The example—with regards to the that Mr. Rios alleges that is
                                                      inconsistent in the police report. Prior to the court coming out
                                  23                  on the bench, I did go over the police report with Mr. Rios. Mr.
                                                      Rios indicates that in Officer Mitchell’s report there’s a section
                                  24                  where Cynthia says, referring to report number 122780875, that
                                                      Mr. Rios took her to the hills and raped her. I showed Mr. Rios
                                  25
                                  26   10
                                         He may have intended to direct the Court to the original police reports by “relat[ing]
                                  27   these specific information such as names of officers and their badge numbers, police
                                       reports, and page numbers containing statements victim 1 Cynthia made, detective(s)
                                  28   names and page numbers that Cynthia made to Goldfinger which shows she made two
                                       different statements . . . .” Trav., Dkt. 55 at 10.
                                                                                       11
                                         Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 12 of 16



                                                        that report. There is nothing in that report where Cynthia, victim
                                   1                    number two, alleges that. I think Mr. Rios read the report with
                                                        me, all five pages, and acknowledges that there’s nothing in the
                                   2                    report that says that. Why Officer Mitchell wrote that comment
                                                        in his report, he was probably under a mistaken belief. But
                                   3                    there’s nothing in the report referenced 0875 that would indicate
                                                        that Cynthia said anything that was inconsistent with her prelim
                                   4                    testimony.
                                   5   Ans., Ex. 3, Dkt. 44-6 at 9-10. Petitioner describes Officer Mitchell’s comment in the
                                   6   report:
                                   7                    Officer Mitchell #4189 was one of Person(s) who made contact
                                                        with Cynthia at Burger King on the night of October 12, 2012 &
                                   8                    he states (v2) Cynthia on a prior date of Oct, 4th 2012 was picked
                                                        up by Rios in a vehicle and tooken to the hills on Santa Teresa
                                   9                    Road and then raped by Rios. This information is far from
                                                        baseless as Respondent “claims” although it may be based on
                                  10                    matters outside the record (i.e., the full police reports).
                                  11   Trav., Dkt. 55 at 9-10. Whatever the specific inconsistent comment Officer Mitchell made
                                  12   in the report, it is evident from the record that trial counsel accounted for it in his strategy,
Northern District of California
 United States District Court




                                  13   negotiations with the prosecutor, and advice to Petitioner. Trial counsel cross-examined
                                  14   the two victim witnesses extensively at the preliminary hearing. Ans., Ex. 1, Dkt. 44-3 at
                                  15   57-76, 77-79, 100-111. Trial counsel noted at the Marsden hearing that “because of how
                                  16   some of the evidence came out at the preliminary hearing, the offer from the district
                                  17   attorney dropped dramatically,” from 30 to 15 years. Ans., Ex. 3, Dkt. 44-6 at 8, 9, 13.
                                  18   Petitioner himself acknowledges that “it is clear from the record that after the preliminary
                                  19   hearing District Attorney Ms. Hamiltons case had in fact weakened.” Trav., Dkt. 55 at 12.
                                  20   The state appellate court reasonably credited trial counsel’s statements at the hearing to
                                  21   conclude that his performance was not deficient, and habeas relief is not available.
                                  22             Fifth, Petitioner cannot prevail on his claim that trial counsel “conduct[ed]
                                  23   inefficient investigation to contact defense witnesses for a favorable defense for
                                  24   petitioner.” Pet., Dkt. 34 at 14. Petitioner refers to witnesses who could testify that victim
                                  25   two, Jessica, stayed at the house where he brought her for an hour in the garage by herself,
                                  26   and that her mental state seemed normal and did not indicate that she had experienced
                                  27   rape. See supra at 7. The testimony Petitioner describes would not have been inconsistent
                                  28   with or undermined Jessica’s testimony at the preliminary hearing. Jessica testified that
                                                                                       12
                                         Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 13 of 16




                                   1   Petitioner left her in his car at his friend’s house and she did not leave. Ans., Ex. 1, Dkt.
                                   2   44-3 at 53-54. She also testified that, prior to Petitioner taking her to his friend’s house,
                                   3   she was in a state of “shock” and “didn’t have any emotion.” Id. at 51. While it could
                                   4   have been useful for trial counsel to interview Petitioner’s friends or called them to testify
                                   5   in the event they had proceeded to trial, the friends’ version of events would not have
                                   6   changed counsel’s advice with respect to Petitioner’s plea, nor the likelihood that
                                   7   Petitioner would have taken the plea.
                                   8          Sixth, Petitioner alleges that trial counsel had an actual conflict of interest. He cites
                                   9   Lopez v. Scully, 58 F.3d 38, 43 (2d Cir. 1995), where a habeas petitioner was entitled to be
                                  10   resentenced with new counsel because of his counsel’s ineffectiveness at sentencing, in
                                  11   failing to argue for leniency, where the petitioner had previously accused trial counsel of
                                  12   misconduct. Petitioner alleges, based on Lopez, that at the Marsden/plea withdrawal
Northern District of California
 United States District Court




                                  13   hearing, trial counsel had a conflict because his interest was in representing that he had not
                                  14   performed deficiently, contrary to Petitioner’s allegations that he had. Trav., Dkt. 55 at
                                  15   17-19. But any conflict related to Petitioner’s allegation of ineffective assistance arose
                                  16   after Petitioner entered his plea, and does not undermine the voluntariness of the plea. The
                                  17   only conflict of interest Petitioner identifies as having existed prior to the Marsden hearing
                                  18   in his case is counsel’s “lack of preperal [sic] [for] trial.” Trav., Attachment, Dkt. 55-1 at
                                  19   42. The fact that trial counsel had not yet prepared for trial, as Petitioner had not told
                                  20   counsel that he intended to go to trial, does not constitute a conflict of interest. An “actual
                                  21   conflict” is “a conflict that adversely affects counsel’s performance” and not a “mere
                                  22   theoretical division of loyalties.” Mickens v. Taylor, 535 U.S. 162, 171-72 & n.5 (2002).
                                  23   Not being prepared for trial, at a time when there is no trial scheduled, is not such a
                                  24   conflict. If the additional labor involved in going to trial constituted a per se conflict of
                                  25   interest between attorney and defendant, no plea could ever be constitutionally sound.
                                  26          Seventh, Petitioner challenges trial counsel’s “abandon[ment]” of him at the
                                  27   Marsden hearing. Pet., Dkt. 34 at 5. He states that counsel “discredited” him and “left
                                  28   [Petitioner’s] claims of conflict of interest . . . in the hands of the court after denying”
                                                                                      13
                                         Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 14 of 16




                                   1   Petitioner’s allegations. Trav., Dkt. 55 at 19. Marsden and Hudson v. Rushen, 686 F.2d
                                   2   826, 829 (9th Cir. 1982), which articulates a parallel federal rule, require that, when a
                                   3   defendant requests substitution of counsel, a “trial court must take the time to conduct such
                                   4   necessary inquiry as might ease the defendant’s dissatisfaction, distrust, and concern.”
                                   5   Hudson, 686 F.2d at 829. It is the judge who must conduct the inquiry; defendant is not
                                   6   automatically entitled to separate counsel to represent him in his request for substitution.
                                   7   The Ninth Circuit has “suggested that separate counsel may be warranted, for purposes of
                                   8   [a motion to substitute counsel], where current counsel fails to assist the defendant in
                                   9   making the motion or takes an adversarial and antagonistic stance regarding the motion.”
                                  10   Stenson v. Lambert, 504 F.3d 873, 888 (9th Cir. 2007). The record demonstrates that
                                  11   Petitioner’s trial counsel was not antagonistic at the Marsden hearing; he informed the
                                  12   court that the “tension” between himself and Petitioner was “news to [him]” and he “[did]
Northern District of California
 United States District Court




                                  13   not feel the same way.” Ans., Ex. 3, Dkt. 44-6 at 10. The state appellate court reasonably
                                  14   credited trial counsel’s statements at the Marsden hearing, and habeas relief is not
                                  15   available based on the trial court’s refusal to substitute counsel or based on trial counsel’s
                                  16   representation of Petitioner at the hearing.
                                  17          Because Petitioner has not demonstrated any ineffective assistance of trial counsel
                                  18   impacting his plea, his first claim is therefore DENIED on the merits.
                                  19          2. Ineffective Assistance of Appellate Counsel
                                  20          Petitioner claims that his appointed appellate counsel provided ineffective
                                  21   assistance by “fail[ing] to raise the obvious grounds of Petitioner’s” trial counsel IAC
                                  22   claim. Trav., Dkt. 55 at 6. To determine whether appellate counsel’s failure to raise a
                                  23   claim of ineffective assistance of trial counsel was objectively unreasonable and
                                  24   prejudicial, the district court must first assess the merits of the underlying claim that trial
                                  25   counsel provided constitutionally deficient performance. Moormann v. Ryan, 628 F.3d
                                  26   1102, 1106-07 (9th Cir. 2010). If trial counsel’s performance was not objectively
                                  27   unreasonable or did not prejudice the petitioner, then appellate counsel did not act
                                  28   unreasonably in failing to raise a meritless claim of ineffective assistance of counsel, and
                                                                                      14
                                            Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 15 of 16




                                   1   the petitioner was not prejudiced by appellate counsel’s omission. Id.
                                   2           The Supreme Court has held that California’s “Wende procedure reasonably ensures
                                   3   that an indigent’s appeal will be resolved in a way that is related to the merit of that
                                   4   appeal” and meets the requirements of the Fourteenth Amendment. Smith v. Robbins, 528
                                   5   U.S. 259, 278–79 (2000). Although the procedure is not inherently constitutional,
                                   6   appellate counsel does not automatically provide effective assistance by following it. Id. at
                                   7   285. The Strickland standard controls. Id. A petitioner alleging ineffective assistance by
                                   8   appellate counsel in filing a Wende brief must demonstrate, first, “that counsel
                                   9   unreasonably failed to discover nonfrivolous issues and to file a merits brief raising them,”
                                  10   and, second, “that, but for his counsel’s unreasonable failure to file a merits brief, he
                                  11   would have prevailed on his appeal.” Id.
                                  12           Petitioner does not meet either Strickland prong. Petitioner’s arguments that trial
Northern District of California
 United States District Court




                                  13   counsel was ineffective boil down to frustration that counsel advised him to take a plea
                                  14   deal rather than go to trial; appellate counsel did not unreasonably fail to raise the claims in
                                  15   a merits brief. See Iaea, 800 F.2d at 867 (“[m]ere advice or strong urging by third parties
                                  16   to plead guilty based on the strength of the state’s case does not constitute undue
                                  17   coercion”). Nor was the state appellate court unreasonable in “conclud[ing] there is no
                                  18   arguable issue on appeal.” Rios, 2014 WL 3529988 at *3. Further, even if appellate
                                  19   counsel erred in failing to raise Petitioner’s trial IAC claims, Petitioner cannot demonstrate
                                  20   prejudice because he would not have prevailed on any of those claims, as discussed above.
                                  21   See supra at 6-14. The state appellate court did consider whether counsel was ineffective,
                                  22   and concluded that he was not. Petitioner’s second claim is therefore DENIED on the
                                  23   merits.11
                                  24
                                       11
                                  25      Petitioner’s request for an evidentiary hearing is denied. “A petitioner is only entitled to
                                       an evidentiary hearing in federal district court if he alleges facts that, if proven, ‘would
                                  26   entitle the applicant to federal habeas relief.’” Atlas v. Arnold, No. 20-55452, 2021 WL
                                       3422794, at *2 (9th Cir. Aug. 5, 2021) (quoting Schriro v. Landrigan, 550 U.S. 465, 474,
                                  27   (2007)). A hearing is not required where “the record refutes the applicant’s factual
                                       allegations or otherwise precludes habeas relief,” or where the “issues . . . can be resolved
                                  28   by reference to the state court record.” Id. As described above, the issues in this case can
                                       be decided by reference to the state court record; no facts alleged by Petitioner outside the
                                                                                       15
                                         Case 5:15-cv-01357-BLF Document 58 Filed 09/13/21 Page 16 of 16




                                   1                                       IV. CONCLUSION

                                   2          After a careful review of the record and pertinent law, the Court concludes that the
                                   3   Petition must be DENIED.
                                   4          Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules
                                   5   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the
                                   6   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated
                                   7   that “reasonable jurists would find the district court’s assessment of the constitutional
                                   8   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may
                                   9   not appeal the denial of a Certificate of Appealability in this Court but may seek a
                                  10   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate
                                  11   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.
                                  12          The Clerk shall enter judgment in favor of Respondent and close the file.
Northern District of California
 United States District Court




                                  13          Additionally, the clerk is directed to substitute Ron Godwin on the docket as the
                                  14   respondent in this action. See supra at 1, fn. 1.
                                  15          IT IS SO ORDERED.
                                  16
                                  17   Dated: _September 13, 2021_______                   _________________________
                                                                                           BETH LABSON FREEMAN
                                  18                                                       United States District Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                       state court record would entitle him to relief.
                                  28
                                                                                     16
